Exhibit 18
1,77I2 Centers for Disease
  fi 9   V   Control and Prevention




  Coronavirus Disease 2019 (COVID-19)                                                                               MENU >



Considerations for Restaurants and Bars
Considerations for Restaurants & Bars
Updated Sept. 6, 2020                 Print




As restaurants and bars resume operations in some areas of the United States, CDC offers the following considerations for
ways in which operators can protect employees, customers, and communities and slow the spread of COVID-19. Restaurants
and bars can determine, in collaboration with state and local health officials, whether and how to implement these
considerations, making adjustments to meet the needs and circumstances of the local community. Implementation should be
guided by what is feasible, practical, acceptable, and tailored to the needs of each community. These considerations are
meant to supplement—not replace—any state, local, territorial, or tribal health and safety laws, rules, and regulations with
which businesses must comply.


Guiding Principles to Keep in Mind
The more an individual interacts with others, and the longer that interaction, the higher the risk of COVID-19 spread. The risk
of COVID-19 spread increases in a restaurant or bar setting as follows:

   • Lowest Risk: Food service limited to drive-through, delivery, take-out, and curb-side pick up.
   • More Risk: Drive-through, delivery, take-out, and curb-side pick up emphasized. On-site dining limited to outdoor
     seating. Seating capacity reduced to allow tables to be spaced at least 6 feet apart.
   • Even More Risk: On-site dining with both indoor and outdoor seating. Seating capacity reduced to allow tables to be
     spaced at least 6 feet apart.
   • Highest Risk: On-site dining with both indoor and outdoor seating. Seating capacity not reduced and tables not spaced at
     least 6 feet apart.

COVID-19 is mostly spread by respiratory droplets released when people talk, cough, or sneeze. It is thought that the virus
may spread to hands from a contaminated surface and then to the nose or mouth, causing infection. Therefore, personal
prevention practices (such as handwashing, staying home when sick) and environmental cleaning and disinfection are
important principles that are covered in this document. Fortunately, there are a number of actions operators of restaurants
and bars can take to help lower the risk of COVID-19 exposure and spread.


Promoting Behaviors that Reduce Spread
Restaurants and bars may consider implementing several strategies to encourage behaviors that reduce the spread of COVID-
19 among employees and customers.

   • Staying Home when Appropriate
       o Educate employees about when they should stay home and when they can return to work.
            • Actively encourage employees who are sick or have recently had a close contact with a person with COVID-19
               to stay home. Develop policies that encourage sick employees to stay at home without fear of reprisal, and
               ensure employees are aware of these policies.
                 • Employees should stay home if they have tested positive for or are showing COVID-19 symptoms.
                 • Employees who have recently had a close contact with a person with COVID-19 should also stay home and
                   monitor their health.
                 • CDC's criteria can help inform when employees they may return to work:
                         If                           rs In
                    II LI iey   I ICIVC L/CCI I   VVILI I LVV   IV'   I 7/


                 • If they have recently had a close contact with a person with COVID-19
  • Hand Hygiene and Respiratory Etiquette
      o Require frequent employee handwashing (e.g. before, during, and after preparing food; after touching garbage)
        with soap and water for at least 20 seconds and increase monitoring to ensure adherence.
       o In addition to any state or local requirements regarding glove use in restaurant operations, glove use is only
         recommended when removing garbage bags or handling and disposing of trash and when handling used or dirty
         food service items.
            • Employees should always wash their hands after removing gloves.
       o Encourage employees to cover coughs and sneezes with a tissue. Used tissues should be thrown in the trash and
         hands washed immediately with soap and water for at least 20 seconds.
           • If soap and water are not readily available, use hand sanitizer that contains at least 60% alcohol.
  • Cloth Face Coverings
      o Require the use of cloth face coverings among all staff, as feasible. Face coverings are most essential in times when
         physical distancing is difficult. Information should be provided to staff on proper use, removal, and washing of cloth
         face coverings.
            • Note: Cloth face coverings should not be placed on:
                • Babies and children younger than 2 years old
                 • Anyone who has trouble breathing or is unconscious
                 • Anyone who is incapacitated or otherwise unable to remove the cloth face covering without assistance
       o Cloth face coverings are meant to protect other people in case the wearer is unknowingly infected but does not
         have symptoms. Cloth face coverings are not surgical masks, respirators, or personal protective equipment.
  • Adequate Supplies
      o Ensure adequate supplies to support healthy hygiene behaviors. Supplies include soap, hand sanitizer containing at
        least 60% alcohol (placed on every table, if supplies allow), paper towels, tissues, disinfectant wipes, cloth face
        coverings (as feasible), and no-touch/foot pedal trash cans.
  • Signs and Messages
       o Post signs in highly visible locations (e.g., at entrances, in restrooms) that promote everyday protective measures
          1/1 and describe how to stop the spread la of germs such as by properly washing hands and properly wearing a
         cloth face covering M .
       o Include messages (for example, videos) about behaviors that prevent spread of COVID-19 when communicating
         with vendors, staff, and customers (such as on business websites, in emails, and on social media accounts).
       o Find free CDC print and digital resources at the bars and restaurant page, as well as on CDC's communications
         resources main page.


Maintaining Healthy Environments
Restaurants and bars may consider several implementing strategies to maintain healthy environments.

  • Cleaning and Disinfection
      o Clean and disinfect frequently touched surfaces (e.g., door handles, cash registers, workstations, sink handles,
        bathroom stalls) at least daily, or as much as possible and as required by food safety requirements. Clean shared
        objects (e.g., payment terminals, tables, countertops/bars, receipt trays, condiment holders) between each use.
           • Continue to follow all required safety laws, regulations, and rules.
            • Use products that meet EPA disinfection criteria El and that are appropriate for the surface. Allow the
              disinfectant to remain on the surface for the contact time recommended by the manufacturer.
            • Establish a disinfection routine and train staff on proper cleaning timing and procedures to ensure safe and
              correct application of disinfectants.
            • Wash, rinse, and sanitize food contact surfaces with an EPA-approved food contact surface sanitizer. If a food-
              contact surface must be disinfected for a specific reason, such as a blood or bodily fluid cleanup or deep clean
              in the event of likely contamination with SARS-CoV-2, use the following procedure: wash, rinse, disinfectant
              according to the label instructions for the disinfectant, rinse, then sanitize with a food-contact surface
              sanitizer.
            • Ensure that cleaning or disinfecting product residues are not left on table surfaces. Residues could cause
              allergic reactions or cause someone to ingest the chemicals.
     o Develop a schedule for increased, routine cleaning and disinfection.
     o Ensure safe and correct use and storage of disinfectants to avoid food contamination and harm to employees and
       other individuals. This includes storing products securely away from children.
     o Use gloves when removing garbage bags or handling and disposing of trash. Wash hands after removing gloves.
• Shared Objects
    o Discourage sharing of items that are difficult to clean, sanitize, or disinfect.
     o Limit any sharing of food, tools, equipment, or supplies by staff members.
     o Ensure adequate supplies to minimize sharing of high-touch materials (e.g., serving spoons) to the extent possible;
       otherwise, limit use of supplies and equipment by one group of workers at a time and clean and disinfect between
       use.
     o Avoid using or sharing items that are reusable, such as menus, condiments, and any other food containers. Instead,
       use disposable or digital menus, single serving condiments, and no-touch trash cans and doors.
     o Use touchless payment options as much as possible, if available. Ask customers and employees to exchange cash
       or card payments by placing on a receipt tray or on the counter rather than by hand to avoid direct hand to hand
       contact. Clean and disinfect frequently touched surfaces such as pens, counters, or hard surfaces between use and
       encourage patrons to use their own pens.
     o use disposable food service items (e.g., utensils, dishes, napkins, tablecloths). If disposable items are not feasible or
       desirable, ensure that all non-disposable food service items are handled with gloves and washed with dish soap
       and hot water, or in a dishwasher. Change and launder linen items (e.g., napkins and tablecloths) after each
       customer or party's use. Employees should wash their hands after removing their gloves or after handling used
       food service items.
     o Avoid use of food and beverage utensils and containers brought in by customers.
• Ventilation
    o Ensure that ventilation systems operate properly and increase circulation of outdoor air as much as possible, for
       example by opening windows and doors and prioritizing outdoor seating. Do not open windows and doors if doing
       so poses a safety or health risk to customers or employees (e.g., risk of falling or triggering asthma symptoms).
• Water Systems
   o To minimize the risk of Legionnaires' disease and other diseases associated with water, take steps to ensure that all
      water systems and features (e.g., sink faucets, decorative fountains, drinking fountains) are safe to use after a
      prolonged facility shutdown.
• Modified Layouts and Procedures
   o Change restaurant and bar layouts to ensure that all customer parties remain at least 6 feet apart (e.g., marking
      tables/stools that are not for use).
     o Limit seating capacity to allow for social distancing..
     o Offer drive-through, curbside take out, or delivery options as applicable. Prioritize outdoor seating as much as
       possible.
     o Ask customers to wait in their cars or away from the establishment while waiting to pick up food or when waiting to
       be seated. Inform customers of food pickup and dining protocols on the business' website and on posted signs.
     o Discourage crowded waiting areas by using phone app, text technology, or signs to alert patrons when their table is
       ready. Avoid using "buzzers" or other shared objects.
     o Consider options for dine-in customers to order ahead of time to limit the amount of time spent in the
       establishment.
     o Avoid offering any self-serve food or drink options, such as buffets, salad bars, and drink stations.
• Physical Barriers and Guides
    o Install physical barriers, such as sneeze guards and partitions, particularly in areas where it is difficult for individuals
      to remain at least 6 feet apart. Barriers can be useful in restaurant kitchens and at cash registers, host stands, or
      food pickup areas where maintaining physical distance of at least 6 feet is difficult.
     o Provide physical guides, such as tape on floors or sidewalks and signage, to ensure that individuals remain at least
       6 feet apart. Consider providing these guides where lines form, in the kitchen, and at the bar.
• Communal Spaces
    o Close shared spaces such as break rooms, if possible; otherwise stagger use and clean and disinfect between use.
Maintaining Healthy Operations
Restaurants and bars may consider implementing several strategies to maintain healthy operations.

  • Protections for Employees at Higher Risk for Severe Illness from COVID-19
      o Offer options for employees at higher risk for severe illness (including older adults and people of all ages with
         certain underlying medical conditions) that limits their exposure risk (e.g., modified job responsibilities such as
         managing inventory rather than working as a cashier, or managing administrative needs through telework).
       o Consistent with applicable law, develop policies to protect the privacy of persons at higher risk for severe illness in
         accordance with applicable privacy and confidentiality laws and regulations.
  • Regulatory Awareness
      o Be aware of local or state policies and recommendations related to group gatherings to determine if events can be
        held.
  • Staggered or Rotated Shifts and Sittings
      o Rotate or stagger shifts to limit the number of employees in the restaurant or bar at the same time.
       o Stagger and limit dining times to minimize the number of customers in the establishment.
       o When possible, use flexible worksites (e.g., telework) and flexible work hours (e.g., staggered shifts) to help establish
         policies and practices for social distancing (maintaining distance of approximately 6 feet) between employees and
         others, especially if social distancing is recommended by state and local health authorities.
  • Gatherings
      o Avoid group events, gatherings, or meetings where social distancing of at least 6 feet between people cannot be
        maintained.
  • Travel and Transit
      o For employees who commute to work using public transportation or ride sharing, encourage them to use
         transportation options that minimize close contact with others (e.g., walking or biking, driving or riding by car -
         alone or with household members only) or consider offering the following support:
            ■ Ask employees to follow the CDC guidance on how to Protect Yourself When Using Transportation.
            ■ Allow employees to shift their hours so they can commute during less busy times.
            ■ Ask employees to wash their hands as soon as possible after their trip.
  • Designated COVID-19 Point of Contact
      o Designate a staff person for each shift to be responsible for responding to COVID-19 concerns. All staff members
         should know who this person is and how to contact them..
  • Communication Systems
      o Put systems in place for:
               ■ Consistent with applicable law and privacy policies, having staff self-report to the establishment's point of
                  contact if they have symptoms of COVID-19, a positive test for COVID-19, or were exposed to someone
                  with COVID-19 within the last 14 days in accordance with health information sharing regulations for
                  COVID-19 El (e.g. see "Notify Health Officials and Close Contacts" in the Preparing for When Someone
                  Gets Sick section below), and other applicable privacy and confidentiality laws and regulations.
                    ■ Notifying staff, customers, and the public of business closures, and restrictions in place to limit
                       COVID-19 exposure (e.g., limited hours of operation).
  • Leave (Time Off) Policies
      o Implement flexible sick leave policies and practices that enable employees to stay home when they are sick, have
        been exposed, or caring for someone who is sick.
           ■ Examine and revise policies for leave, telework, and employee compensation.
            ■ Leave policies should be flexible and not punish people for taking time off and should allow sick employees to
              stay home and away from co-workers. Leave policies should also account for employees who need to stay
              home with their children if there are school or childcare closures, or to care for sick family members.
       o Develop policies for return-to-work after COVID-19 illness. CDC's criteria to discontinue home isolation can inform
         these policies.
  • Back-Up Staffing Plan
      o Monitor absenteeism of employees, cross-train staff, and create a roster of trained back-up staff.
  • Staff Training
      o Train all employees in safety actions.
          o Conduct training virtually, or ensure that social distancing_is maintained during training.
  • Recognize Signs and Symptoms
      o conduct daily health checks (e.g., temperature screening and/or or symptom checking) of staff safely and
        respectfully, and in accordance with any applicable privacy laws and regulations.
          • Consider using examples of screening methods in CDC's General Business FAQs as a guide.
  • Support Coping and Resilience
          • Promote employees eating healthy, exercising, getting sleep, and finding time to unwind.
                   • Encourage employees to talk with people they trust about their concerns and how they are feeling.
                   • Consider posting signs for the national distress hotline: 1-800-985-5990, or text TalkWithUs to 66746



Preparing for Sick Employees
Restaurants and bars may consider implementing several strategies to prepare for when someone gets sick.

  • Advise Sick Employees of Home Isolation Criteria
      o Communicate to sick employees that they should not return to work until they have met CDC's criteria to
         discontinue home isolation.
  • Isolate and Transport Those Who are Sick
       o Make sure that employees know they should not come to work if they are sick, and they should notify their
         manager or other designated COVID-19 point of contact if they become sick with COVID-19 symptoms, test positive
         for COVID-19, or have been exposed to someone with COVID-19 or have been exposed to someone with COVID-19
          symptoms or a confirmed or suspected case.
          o Immediately separate employees or customers with COVID-19 symptoms (i.e., fever, cough, shortness of breath).
            Individuals who are sick should go home or to a healthcare facility, depending on how sever their symptoms are,
            and follow CDC guidance for caring for oneself and others who are sick.
  • Clean and Disinfect
      o Close off areas used by a sick person and do not use these areas until after cleaning and disinfecting them.
          o Wait at least 24 hours before cleaning and disinfecting. If 24 hours is not feasible, wait as long as possible. Ensure
            safe and correct use and storage of cleaning and disinfection products E , including storing them securely away
            from children.
  • Notify Health Officials and Close Contacts
      o In accordance with state and local laws, restaurant and bar operators should notify local health officials and staff
         immediately of any case of COVID-19 among employees, while maintaining confidentiality in accordance with the
         Americans with Disabilities Act (ADA)    .
          o Advise those who have had close contact with a person diagnosed with COVID-19 to stay home and self-monitor for
            symptoms, and follow CDC guidance if symptoms develop. Critical infrastructure workers may refer to CDC
            Guidance for Critical Infrastructure Workers, if applicable.

  Communication Resources

   Risrmituemi       PARS ;MOW ?ABE 5.11F117 MIS    RESTAURANTS AND BARS

   toirep us all tflithy
                                                    Reduce the Spread of COVID-19
                                                                                                                                      Letter for staff
                                                                                                                                                           a
   Q           liDIALIF youawryrut       mu
                               AlterIV -14
          wro .11819 99 99rrot•rt *PEIMD. 19 e
                                                                                                                                          r                    to
          ip-44,t !ad.,

          NYENTKWINIADi OfTellNMI MI!

   0      ANDWIR                                      Pirkto w dem   autheriego9 at    Ouldooy& War se4ting Ouldor Indcor seating
          M a INN teto.119 suaValle trh,r.                           leartbfeet.part     al least 6leelaparl    noreslrictions
          danng.and arler prpaunci ANA and 01I..      me                                                       simovitoronalnu
          1 .41"911.1.A.



  5 Safety Steps for Staff                          Assess Your Risk                                                                Letter to Staff Template
  Restaurants and Bars: follow these                Use this graphic to assess risk                                                 Send out a customized letter to
  5 safety steps to keep us all                                                                                                     your staff to inform them about
  healthy                                           Download El [image 586 KB]                                                      steps taken to protect them.

  Download                 [PDF - 290 KB]                                                                                           Download CE [DOC - 64 KB]
      OF RESTAURANTS AND BA RS
                                                       I     I
  ▪     wr mgemn N. hap ••••••For. nveumbs.
        pan*, .(.12110 *Ilcrw•c•••••11•••••or• ••••
        cpB,....carmudJ,


  O                                         4.4•—•



  0
             1.-0                   ....N.     v....
                                   ••••••••dr.a.1
                                                       40.
        owome              rrowodr,amogerarepe




  Daily Checklist for
  Managers of Restaurants
  and Bars
  Managers can use this helpful
  checklist

  Download El [PDF - 1 page]




Other Resources
Cloth Face Coverings

  • Require the use of cloth face coverings among all staff, as feasible. Face coverings are most essential in times when
    physical distancing is difficult. Information should be provided to staff on proper use, removal, and washing of cloth face
    coverings.
      o Note: Cloth face coverings should not be placed on:
           • Babies and children younger than 2 years old
                        • Anyone who has trouble breathing or is unconscious
                        • Anyone who is incapacitated or otherwise unable to remove the cloth face covering without assistance
  • Cloth face coverings are meant to protect other people in case the wearer is unknowingly infected but does not have
    symptoms. Cloth face coverings are not surgical masks, respirators, or personal protective equipment.

Adequate Supplies

  • Ensure adequate supplies to support healthy hygiene behaviors. Supplies include soap, hand sanitizer containing at least
    60% alcohol (placed on every table, if supplies allow), paper towels, tissues, disinfectant wipes, cloth face coverings (as
    feasible), and no-touch/foot pedal trash cans.

Signs and Messages

  • Post signs in highly visible locations (e.g., at entrances, in restrooms) that promote everyday protective measures El
    and describe how to stop the spread El of germs such as by properly washing hands and properly wearing a cloth face
    covering 21 .
  • Include messages (for example, videos) about behaviors that prevent spread of COVID-19 when communicating with
    vendors, staff, and customers (such as on business websites, in emails, and on social media accounts).
  • Find free CDC print and digital resources at the bars and restaurant page, as well as on CDC's communications resources
    main page.
  • Latest COVID-19 information                                              • COVID-19 Frequently Asked Questions
  • Cleaning and Disinfection                                                • Frequently Asked Questions for Businesses
  • Guidance for Businesses and Employers                                    • Persons at higher risk
  • COVID-19 Prevention                                                      • Managing Stress and Coping
  • Handwashing information                                                  • HIPAA and COVID-19
  • Face coverings                                                           • CDC communication resources
  • Social Distancing                                                        • Community Mitigation
                                                                                                                 Last Updated Sept. 6, 2020
